MARY'S OPINION HEADING                                           






                                                                                    NO. 12-04-00347-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
KALVIN DEWAYNE HARRIS,                        §                 APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM

            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 44.3.  Appellant was sentenced on September 28, 2004.  Thereafter,
on October 25, 2004, Appellant filed a notice of appeal that failed to contain the trial court’s
certification as required by Texas Rule of Appellate Procedure 25.2(d).  The appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not been made part
of the appellate record.  Tex. R. App. P. 25.2(d).
            On November 24, 2004, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rule 25.2(d). 
Appellant was further notified that unless he filed a corrected notice of appeal on or before
December 6, 2004, the appeal would be referred to the court for dismissal.
            The deadline specified in the notice to Appellant has passed, and Appellant has failed to
correct his defective notice of appeal.  Accordingly, the appeal is dismissed. 
            Opinion delivered December 8, 2004.
            Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.